Title: 27th.
From: Adams, John Quincy
To: 


       Mr. Hilliard preach’d in the morning from Philippians, IV. 11. Not that I speak in respect of want; for I have learned in whatsoever state I am, therewith to be content. And in the afternoon from Luke XIX. 8. And Zaccheus stood and said, unto the Lord; Behold, Lord, the half of my goods I give to the Poor; and if I have taken anything from any man by false accusation, I restore him four fold. They say Mr. H. has had his Corn stole from him lately, and that he preached this Sermon to perswade the thieves to return it.
       I went after meeting to Williams Chamber, and remained there till almost prayer Time.
      